DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7 and 13 recite limitations – “selecting at least one category based on category information that is output by an image classifier of the image to be processed, and determining a thermodynamic diagram for each category in the at least one category based on the category information; respectively determining a first positioning frame set corresponding to a target object in the image to be processed for the thermodynamic diagram for each category in the thermodynamic diagram for the at least one category, where the thermodynamic diagram for each category corresponds to one first positioning frame set”, the recited limitations appear to be directed to 

However, it is not clear if there is one target object in an image, then thermodynamic diagram for each category is referring to which specific target object other than one presented in image with. Therefore, it is not clear the relation between the target object, thermodynamic diagram, frame positioning and category in image. Therefore, claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b). Dependent claims do not remedy the deficiencies introduced by the independent claims. Therefore, dependent claims are also rejected similarly. 
Examiner suggests amending claims in order to explicitly and specifically disclose and definite the correlation between thermodynamic diagrams, category, target object and frame positioning in order to render the claims definite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub No. 20180165548 A1, as provided) in view of . 

Regarding Claim 1,
Wang discloses An image processing method, comprising: 
acquiring an image to be processed; selecting at least one category based on category information that is output by an image classifier of the image to be processed, and determining a thermodynamic diagram for each category in the at least one category based on the category information; (Wang, [0046], discloses the first CNN is pre-trained on image classification task such that the first feature maps include more semantic features to determine a category for objects to be tracked in the video sequences, while the second feature maps carry more discriminative information to separate the objects from distracters with similar appearance respectively; category is assigned to image objects to be tracked in video images)

determining a first positioning frame set corresponding to a target object in the image to be processed for the thermodynamic diagram for each category in the thermodynamic diagram for the at least one category, where the thermodynamic diagram for each category corresponds to one first positioning frame set; (Wang,  [0046], [0088], discloses the first CNN is pre-trained on image classification task such that the first feature maps include more semantic features to determine a category for objects to be tracked in the video sequences, while the second feature maps carry more 
that fit the tracking problem.  A top convolutional layer captures more abstract and high-level semantic features.  They are strong at distinguishing objects of different classes and are very robust to deformation and occlusion.  However, they are less discriminative to objects of the same category as shown by the examples.  A lower layer provides more detailed local features which help to separate the target from distracters (e.g. other objects in the same class) with similar appearance.  But they are less robust to dramatic change of appearance.  Based on these observations, the present application is proposed to automatically switch the usage of these two layers during tracking depending on the occurrence of distracters; categories are determined for objects in images to be tracked and frame is set and heat map is assigned to each category of target object in images)

Wang does not explicitly disclose determining a second positioning frame set of the image to be processed according to an unsupervised target detection algorithm; and 
determining a target positioning frame set in the image to be processed according to the first positioning frame set and the second positioning frame set, where the target positioning frames are configured to represent a position of the target object in the image to be processed. 
Jan discloses determining a second positioning frame set of the image to be processed according to an unsupervised target detection algorithm; (Jan, 1 Introduction, discloses recently, the most successful approaches to object detection utilised the well sliding window position of object is detected and located in box) and 

determining a target positioning frame set in the image to be processed according to the first positioning frame set and the second positioning frame set, where the target sliding window position of object is detected and located in box)

Accordingly, it would have been obvious to one of ordinary skill in the art to modify Wang with Jan to detect a target object in an image. One would be motivated to modify Wang that discloses assigning category to image objects and designate heat map according to the assigned category to image objects and positioning a frame to the target object according to the heat map by teachings of Jan that discloses using unsupervised learning algorithm to set a frame to target object and further determining and detecting target based on combination of features from first and second frames.  (see Jan, Fig. 1). Therefore, it would have been obvious to combine Wang and Jan to obtain the invention recited in Claim 1.

Regarding Claim 2, 
		Furthermore, the combination of Wang and Jan further discloses wherein: the category information includes category confidences of the image to be processed, and selecting the at least one category based on the category information includes selecting the at least one category based on a sequence of the category confidences from large to small. (Jan,  [0033], discloses predicting a best target candidate in the current frame based on the target heat map estimated by the GNet, wherein the target confidence of each candidate is computed by a summation of heat map values within each of the 
candidate regions, and the candidate with the highest confidence is selected as 
the best target candidate; category confidence is determined). Additionally the rational and motivation to combine the references Wang and Jan as applied in claim 1 apply to this claim. 


		Furthermore, the combination of Wang and Jan further discloses An image processing device, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured (Wang, [0127], Fig. 7,  discloses a system 700 for object tracking consistent with an embodiment of the present application.  In this embodiment, the process as shown in Fig. 3 can be implemented by software in the system 700.  Referring to Fig. 7, the system 700 comprises a memory 71 that stores executable components and a processor 72, electrically coupled to the memory 71 to execute the executable components to perform operations of the system 700). 

Claims 13-14 recite computer readable medium with program instructions corresponding to the method steps recited in Claims 1 and 2 respectively. Therefore, the recited elements of the apparatus Claims 13-14 are mapped to the proposed combination in the same manner as the corresponding steps of Claims 1 and 2 respectively. Additionally, the rationale and motivation to combine the Wang and Jan references presented in rejection of Claim 1, apply to these claims.
.

Allowable Subject Matter
Claims 3-4 and 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
Claims 3-4, 9-10, 15-16: Claims 3, 9 and 15 recite limitations – “the combination of Wang and Jan further discloses wherein: the category information includes a category feature vector of the image to be processed, and determining the thermodynamic diagram for each category in the at least one category based on the category information further includes: 18Ref. No.: BF1904674US for each category in the at least one category, respectively 

Claims 5-6, 9-10, 15-16: Claims 5, 9 and 15 recite limitations – “wherein determining the target positioning frame set in the image to be processed according to the first positioning frame set and the second positioning frame set further comprises: respectively calculating an intersection over union (IoU) of second positioning frames relative to first positioning frames in the second positioning frame set, and determining a candidate positioning frame set with the IoU greater than a set first IoU threshold value; performing non-maximum suppression processing on the candidate positioning frame set to obtain a third positioning frame; and mapping boundary point coordinates of the third positioning frame into the image to be processed and determining the target positioning frame set in the image to be 19Ref. No.: BF1904674US processed”, in combination with features of independent claims are not disclosed by cited prior art references. In particular, the claims recite explicit and specific features of calculation of IOU and positioning frames 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10936902 B1
US 20200159871 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Pinalben Patel/Examiner, Art Unit 2661